In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00178-CV


IN THE MATTER OF THE MARRIAGE OF ISCADER PENALOZA AND OBED ROSAS
           AND IN THE INTEREST OF G.R. AND B.R., CHILDREN

                          On Appeal from the 108th District Court
                                   Potter County, Texas
         Trial Court No. 090648-E-FM, Honorable Douglas R. Woodburn, Presiding

                                   October 26, 2021
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Obed Rosas, appeals from two trial court orders. Now pending before

this Court is Appellant’s motion seeking voluntary dismissal of the appeal. The Court

finds that the motion complies with the requirements of Rule of Appellate Procedure

42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to

which it would otherwise be entitled. As no decision of the Court has been delivered to

date, we grant the motion. The appeal is dismissed. Because there is no agreement

between the parties as to the payment of costs, costs will be taxed against Appellant.
See TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our mandate

will issue forthwith.


                                                      Per Curiam




                                           2